Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Objections and Rejections
1.	Claims 1, 4-6, 8-13 and 16 are pending.  Claims 2, 3, 7, 14 and 15 are cancelled.  Claims 5, 6 and 8-13 are previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed March 28, 2019.  Accordingly, claims 1, 4 and 16 are examined on merits in the present Office action.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (WIPO, WO 2013/153404 A1, Published October 17, 2013; IDS) and further in view of Fincher et al. (US Patent No. 6,462,258; Issued October 8, 2002) for the reasons of record stated in the Office action mailed for the reasons of record stated in the Office action mailed June 30, 2020. 
It is maintained that Napier et al. teach a method of producing a group of transgenic plants, comprising transformation of Camelina sativa (plant of Brassicales order) with multiple DNA constructs overexpressing up to seven genes involved in the metabolic pathway of very long chain polyunsaturated fatty acids (VLC-PUFA), comprising delta-12 desaturase from Phytophtora sojae (SEQ ID NO: 12; class oomycetes) under napin promoter; together with ω-3 desaturase from Phytophtora infestans and delta-6 desaturase from Osteococcus tauri, both enzymes capable of using linoleic acid as substrate. The delta-12 desaturase from Phytophtora sojae taught in the reference has 91% (92% when X is replaced by any amino acid) identity to instant SEQ ID NO: 328 and over 98% (98.5% when X is replaced by any 
The reference further teaches producing transgenic seeds from said group of transgenic plants (grown in from regenerated shoots into soil) which exhibited up to 26% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) of total fatty acid content. The EPA and DHA are metabolites which are encompassed by the recitation “metabolic property”. These fatty acids (metabolic property) were measured by employing half-seed analysis using GC and GC-MS as an assay.  The transgenic plants were crossed to obtain F1 and F2 transgenic seeds and progenies thereof.  See in particular, pages 38-50; Tables 1-6; Examples 1-6; SEQ ID NOs: 1, 2, 11, 12, 13, 14, 19, 20; Figures 1-11.
It is noted that Napier et al. do not teach growing transgenic plants in greenhouse.
Fincher et al. teach growing and screening transgenic plants for transgenic trait(s) under  greenhouse conditions.  See in particular, column 23, 3rd paragraph; Examples 8, 11, 12 and 14; and Tables 4 and 7.
It is thus maintained that it would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Napier et al. under greenhouse conditions which was routinely used in any transgenic plant experimentation as asserted by Fincher et al.  Obviously, one of skill in the art would have been motivated to do so for the purpose of acclimatizing transgenic plants under controlled conditions prior to transferring them to open filed conditions.  
It is thus maintained that given it was routine in the art of any plant transformation experimentation prior to the earliest filing date of the claimed invention, it would have been obvious to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants that exhibit consistently high and comparable levels of the polyunsaturated fatty acids under greenhouse and field conditions, 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under greenhouse and/or field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Napier et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (encoding delta-12 desaturase that fall within the breadth of more than 96% identity to SEQ ID NO: 12) based on the polynucleotide sequence encoding Napier et al. SEQ ID NO: 12 by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success.  
4.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WIPO, WO 2010/023202 A2, Published March 4, 2010), and further in view of Fincher et al. (US Patent No. 6,462,258; Issued October 8, 2002) for the reasons of record stated in the Office action mailed for the reasons of record stated in the Office action mailed June 30, 2021. 
It is maintained that Bauer et al. teach a method of producing group of transgenic plants, comprising transformation of Brassica carinata, B. napus, and flax plants (plants of Brassicales order) with multiple DNA constructs overexpressing genes involved in the metabolic pathway of very long Phytophtora sojae (SEQ ID NO: 22; class oomycetes) under napin promoter; together with delta-6 desaturase from Osteococcus tauri, both enzymes capable of using linoleic acid as substrate. The delta-12 desaturase from Phytophtora sojae taught in the reference has 91.5% (92% when X is replaced by any amino acid) identity to instant SEQ ID NO: 328 and over 98.2% (98.5% when X is replaced by any amino acid) similarity to instant SEQ ID NO: 328.  
  The reference further teaches producing transgenic seeds from said group of transgenic plants which exhibited high eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) content. These fatty acids (metabolic property) were measured by using gas chromatographic techniques as an assay.  The transgenic plants were crossed to obtain transgenic seeds and progenies thereof.  See in particular, pages 39-60, examples 1-6; Tables 1-13; Figures 1-6.
It is noted that Bauer et al. do not teach growing transgenic plants in greenhouse.
It is maintained that Fincher et al. teach growing and screening transgenic plants for transgenic trait(s) under  greenhouse conditions.  See in particular, column 23, 3rd paragraph; examples 8, 11, 12, 14, tables 4, 7.
It is thus maintained that it would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Bauer et al. under greenhouse conditions which is routinely used in any transgenic plant experiment as asserted by Fincher et al.  Obviously, one of skill in the art would have been motivated to do so for the purpose of acclimatizing transgenic plants under controlled conditions prior to transferring them to open filed conditions.
It is further maintained that given it was routine in the art of any plant transformation experimentation prior to the earliest filing date of the claimed invention, it would have been obvious to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under greenhouse and/or field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Bauer et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (encoding delta-12 desaturase that fall within the breadth of more than 96% identity to SEQ ID NO: 12) based on the polynucleotide sequence encoding Bauer et al.  SEQ ID NO: 12 by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success.  
5.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WIPO, WO 2011/006948 A1, Published January 20, 2011), and further in view of Fincher et al. (US Patent No. 6,462,258; Issued October 8, 2002) for the reasons of record stated in the Office action mailed June 30, 2021. 
Arabidopsis (plant of Brassicales order) with multiple DNA constructs overexpressing genes involved in the metabolic pathway of very long chain polyunsaturated fatty acids (VLC-PUFA), comprising delta-12 desaturase from Phytophtora sojae (SEQ ID NO: 24; class oomycetes) under napin promoter; together with delta-6 desaturase from Osteococcus tauri, both enzymes capable of using linoleic acid as substrate. The delta-12 desaturase from Phytophtora sojae taught in the reference has 91.5% (92% when X is replaced by any amino acid) identity to instant SEQ ID NO: 328 and over 98.2% (98.5% when X is replaced by any amino acid) similarity to instant SEQ ID NO: 328.  
The reference further teaches producing transgenic seeds from said group of transgenic plants which exhibited high eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) content. These fatty acids (metabolic property) were measured by using gas chromatographic techniques as an assay.  The transgenic plants were crossed to obtain transgenic seeds and progenies thereof.  See in particular, pages 28-34; examples 1-9; tables 1-4; figures 1 and 7-13.
It is noted that Bauer et al. do not teach growing transgenic plants in greenhouse.
It is maintained that Fincher et al. teach growing and screening transgenic plants for transgenic trait(s) under  greenhouse conditions.  See in particular, column 23, 3rd paragraph; examples 8, 11, 12, 14, tables 4, 7.
It is thus maintained that it would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Bauer et al. under greenhouse conditions which is routinely used in any transgenic plant experiment as asserted by Fincher et al.  Obviously, one of skill in the art would have been motivated to do so for the purpose of acclimatizing transgenic plants under controlled conditions prior to transferring them to open filed conditions.
It is further maintained that given it was routine in the art of any plant transformation experimentation prior to the earliest filing date of the claimed invention, it would have been obvious to 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under greenhouse and/or field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Bauer et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (encoding delta-12 desaturase that fall within the breadth of more than 96% identity to SEQ ID NO: 12) based on the polynucleotide sequence encoding Bauer et al.  SEQ ID NO: 12 by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success.  
6.	Applicant’s arguments for rejections in items 3, 4 and 5:
Applicant primarily argues that independent claim 1 recite “that the transgenic plant is selected and field trials are conducted to produce a commercially viable plant, wherein the number of field trials required for development of the commercially viable plant variety is reduced compared to a corresponding plant not expressing the delta-12 desaturase, which was also unexpected to a person of ordinary skill in the art.”  Applicant further argues by stating “ There is simply no teaching in the references of a method of growing a plant under greenhouse conditions could simulate production of polyunsaturated fatty acids under field conditions (i.e., a method wherein the variability in oil composition between plants raised in the greenhouse and plants raised under field conditions is reduced or even removed as explained in the application), or for using a delta-12 desaturase with at least 96% total amino acid sequence identity to SEQ ID NO: 328 in such a method. Nor is there any teaching or suggestion in the references that using the recited assay to select a plant and conduct field trials would reduce the number of field trials required for development of the commercially viable plant variety compared to a corresponding plant not expressing the delta-12 desaturase.”  Applicant further argues that expression of delta-12 desaturases results in stimulation of a plant metabolic property in greenhouse conditions which is reproducible under filed conditions which is unexpected and surprising result.  Applicant continues to argue by citing unrelated teachings of Araus et al. to argue that results obtained under greenhouse conditions cannot be reliably predicted under filed conditions.  Araus et al. has previously been cited by the Applicant in support of arguments presented in the response (response, pages 5-7).

Applicant’s arguments are carefully considered but are deemed unpersuasive.
As discussed in previous Office actions, it is very important to note that the issue in the present obviousness analysis is not whether cited references should specifically teach the recitation “simulate”.  Rather the issue in the present obviousness analysis is whether a transgenic analysis conducted in greenhouse is reproducible under field analysis.  That is what the instantly claimed invention is directed to, and the combined teachings of the cited art would have definitely led one of skilled art in the direction of Applicant’s claimed invention without any surprising results.
With regard to selecting transgenic plants expressing delta-12 desaturase and conducting field trials so as to develop commercially viable transgenic plants with fewer field trials, it is important to note that this step is routinely practiced in any transgenic plant experimentation.  There is nothing novel, surprising or unexpected to incorporate this method step, irrespective of the fact which transgenic gene is expressed.  More importantly, selecting a transgenic plant with a desired trait that is commercially viable with fewer field trials is obviously an ultimate goal in any transgenic plant experimentation.
It would have been thus obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under 
It is therefore maintained that given Fincher et al. teachings clearly suggest that it was routine in the art of any plant transformation experimentation prior to the earliest filing date of the claimed invention to screen transgenic plants for transgenic trait(s) under  greenhouse conditions prior to their transfer into a field, it would have been obvious to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants that exhibit consistently high and comparable levels of the polyunsaturated fatty acids under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a reasonable expectation of success without any surprising results.
In response to applicant's argument about Araus et al., it may be noted that Araus
et al. teachings do not suggest screening transgenic plants expressing a transgenic protein
of interest and its expression under greenhouse and field conditions. Thus it is maintained
that Araus et al. teachings would be considered unrelated in the present obviousness analysis
It thus maintained that screening for stable and high expression of transgenic protein of interest under greenhouse conditions and then expecting similar results under field conditions was routine in the art of any transgenic plant analysis prior to the earliest filing date of the claimed invention.  There is nothing unexpected or surprising about what was routinely practiced in the art of transgenic plant 
Even under non-transgenic analysis scenario, selection of improved traits under greenhouse is reproducible under field conditions.  Applicant’s attention is also drawn to Bahrani et al. (Can. J. Plant Sci., 88:419-423, 2008; also cited in separate rejection below, emphasis added) at last two lines of the abstract which states as follows:
“It is concluded that seed quality selection in greenhouse-grown seed samples is worthwhile and that this procedure could lead to greater efficiencies in Brassica plant breeding programs.”

As discussed in previous Office actions, it is important to note that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As clearly explained in previous Office actions, in the instant case, given it was routine in the art prior to the earliest filing date of the claimed invention for any plant transformation experimentation to grow and screen transgenic plants for transgenic trait(s) under  greenhouse conditions as asserted by Fincher et al., it would have been obvious to screen any transgenic plants including those taught by Napier et al., Bauer et al. (2011) or Bauer et al. (2010) expressing high and stable expression of the transgenic protein, and measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants exhibiting high and comparable levels of the polyunsaturated fatty acids consistently under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a 
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In this case, given it was routine in the art of any plant transformation experimentation prior to the earliest filing date of the claimed invention as asserted by Fincher et al., it would have been obvious to screen any transgenic plants including those taught by Napier et al., Bauer et al. (2011) or Bauer et al. (2010) expressing high and stable expression of the transgenic protein and measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants exhibiting high and comparable levels of the polyunsaturated fatty acids consistently under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a reasonable expectation of success without any surprising results.  Thus, one of ordinary skill in the art would have arrived at the Applicant’s claimed invention by combining the teachings of Napier et al., Bauer et al. (2010) or Bauer et al. (2011) and Fincher et al. as discussed above with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  In this case, one of ordinary skill in the art would have arrived at the Applicant’s claimed invention by combining the teachings of Napier et al., Bauer et al. (2010) or Bauer et al. (2011) and Fincher et al. as discussed above with a reasonable expectation of success and without any surprising results.
Accordingly, the rejection is maintained.
7.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (WIPO, WO 2013/153404 A1, Published October 17, 2013; IDS) and further in view of Bahrani et al. (Can. J. Plant Sci., 88:419-423, 2008) for the reasons of record stated in the Office action mailed June 30, 2021. 
Napier et al. teachings are discussed as supra.
Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs.  See in particular, abstract, Tables 1-2; pages 421-422.
Bahrani et al. in last two lines of the abstract states as follows:
“It is concluded that seed quality selection in greenhouse-grown seed samples is worthwhile and that this procedure could lead to greater efficiencies in Brassica plant breeding programs.”

It is thus maintained that it would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Napier et al. under greenhouse conditions which is routinely used in any transgenic plant experiment.  Obviously, one of skill in the art 
It is further maintained that given Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs, it would have been obvious within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants that exhibit consistently high and comparable levels of the polyunsaturated fatty acids under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a reasonable expectation of success without any surprising results. 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under greenhouse and/or field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Napier et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the .  
8.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WIPO, WO 2011/006948 A1, Published January 20, 2011), and further in view of Bahrani et al. (Can. J. Plant Sci., 88:419-423, 2008) for the reasons of record stated in the Office action mailed June 30, 2021.
Bauer et al. teachings are discussed as supra.
Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs. See in particular, abstract, Tables 1-2; pages 421-422.
Bahrani et al. in last two lines of the abstract states as follows:
“It is concluded that seed quality selection in greenhouse-grown seed samples is worthwhile and that this procedure could lead to greater efficiencies in Brassica plant breeding programs.”

It is thus maintained that it would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Bauer et al. under greenhouse conditions which is routinely used in any transgenic plant experiment.  Obviously, one of skill in the art would have been motivated to do so for the purpose of acclimatizing transgenic plants under controlled conditions prior to transferring them to open filed conditions.
It is further maintained that given Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs, it would have been obvious within the scope of an ordinary skill in the art prior to the earliest 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under greenhouse and/or field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Bauer et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (encoding delta-12 desaturase that fall within the breadth of more than 96% identity to SEQ ID NO: 12) based on the polynucleotide sequence encoding Bauer et al.  SEQ ID NO: 12 by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success.  
9.	Claims 1, 4 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al.  and further in view of Bahrani et al. (Can. J. Plant Sci., 88:419-423, 2008 for the reasons of record stated in the Office action mailed June 30, 2021. 
Bauer et al. teachings are discussed as supra (see item 9 above).
Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs. See in particular, abstract, Tables 1-2; pages 421-422.
Bahrani et al. in last two lines of the abstract states as follows:
“It is concluded that seed quality selection in greenhouse-grown seed samples is worthwhile and that this procedure could lead to greater efficiencies in Brassica plant breeding programs.”

It is thus maintained that would have been obvious and within the scope of an ordinary skill in the art to have added the method step of growing transgenic plants of Bauer et al. under greenhouse conditions which is routinely used in any transgenic plant experiment.  Obviously, one of skill in the art would have been motivated to do so for the purpose of acclimatizing transgenic plants under controlled conditions prior to transferring them to open filed conditions.
It is further maintained that given Bahrani et al. teach that seed quality trait (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs, it would have been obvious within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants that exhibit consistently high and comparable levels of the polyunsaturated fatty acids under 
It would have been obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate greenhouse and/or field grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having commercial viability by reducing number of field trials upon commercializing the selected and screened transgenic plant.
Given  Bauer et al. delta-12 desaturase is a consensus sequence and highly homologous (92% identity and 98.5% similarity) to instant SEQ ID NO: 12, and which exhibits delta-12 desaturase activity in transgenic plant cell or plant, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (encoding delta-12 desaturase that fall within the breadth of more than 96% identity to SEQ ID NO: 12) based on the polynucleotide sequence encoding Bauer et al.  SEQ ID NO: 12 by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success.  
10.	Applicant’s arguments for rejections in items 7, 8 and 9:
Applicant primarily argues that claim 1 is now amended to recite “that the transgenic plant is selected and field trials are conducted to produce a commercially viable plant, wherein the number of field trials required for development of the commercially viable plant variety is reduced compared to a corresponding plant not expressing the delta-12 desaturase, which was also unexpected to a person of ordinary skill in the art.”  Applicant further argues by stating “ There is simply no teaching in the references of a method of growing a plant under greenhouse conditions could simulate production of polyunsaturated fatty acids under field conditions (i.e., a method wherein the variability in oil composition between plants raised in the greenhouse and plants raised under field conditions is reduced or even removed as explained in the application), or for using a delta-12 desaturase with at least 96% total amino acid sequence identity to SEQ ID NO: 328 in such a method. Nor is there any teaching or suggestion in the references that using the recited assay to select a plant and conduct field trials would reduce the number of field trials required for development of the commercially viable plant variety compared to a corresponding plant not expressing the delta-12 desaturase.”  Applicant further argues that expression of delta-12 desaturases results in stimulation of a plant metabolic property in greenhouse conditions which is reproducible under filed conditions which is unexpected and surprising result.  Applicant continues to argue by citing unrelated teachings of Araus et al. to argue that results obtained under greenhouse conditions cannot be reliably predicted under filed conditions. Applicant further argues that Bahrani et al. at Table 1 (page 421, left column) states that “the means for all quality traits between green-house grown and field -grown seed samples were significantly different at P=0.01”.  Araus et al. is has been previously cited by the Applicant in support of arguments presented in the response (response, pages 7-9).

Applicant’s arguments are carefully considered but are deemed unpersuasive.
As discussed in previous Office actions, it is very important to note that the issue in the present obviousness analysis is not whether cited references should specifically teach the recitation “simulate”.  Rather the issue in the present obviousness analysis is whether a transgenic analysis conducted in greenhouse is reproducible under field analysis.  That is what the instantly claimed invention is directed to, and the combined teachings of the cited art would have definitely led one of skilled art in the direction of Applicant’s claimed invention without any surprising results.
With regard to selecting transgenic plants expressing delta-12 desaturase and conducting field trials so as to develop commercially viable transgenic plants with fewer field trials, it is important to note that this step is routinely practiced in any transgenic plant experimentation.  There is nothing novel, surprising or unexpected to incorporate this method step, irrespective of the fact which transgenic gene is expressed.  More importantly, selecting a transgenic plant with a desired trait that is commercially viable with fewer field trials is obviously an ultimate goal in any transgenic plant experimentation.
It would have been thus obvious and within the scope of an ordinary skill in the related prior to the earliest filing date of the claimed invention to have selected transgenic plants growing under field conditions and exhibiting highest and stable expression of transgenic delta-12 desaturase as set forth in SEQ ID NO: 328 as a part of routine transgenic plant experimentation. Obviously, one of ordinary skill in the art would have been motivated to isolate field greenhouse and/or grown transgenic plants with stable expression of transgenic protein with the aim of producing transgenic variety lines having 
As discussed in previous Office actions, it is maintained that given Bahrani et al. teach that seed quality traits (e.g. oil and protein composition) selection in greenhouse-grown canola (Brassica species) prior to growing under field conditions is an important procedure which leads to greater efficiencies in Brassica plant breeding programs, it would have been obvious within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to screen transgenic plants expressing high and stable expression of the transgenic protein and the measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants that exhibit consistently high and comparable levels of the polyunsaturated fatty acids under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a reasonable expectation of success without any surprising results.
In response to applicant's argument about Araus et al., it may be noted that Araus
et al. teachings do not suggest screening transgenic plants expressing a transgenic protein
of interest and its expression under greenhouse and field conditions. Additionally, it may
be noted that Araus et al. teachings do not suggest screening for traits such as oil, protein,
fatty acids (e.g. erucic acid) and glucossinolates specific to Brassica species under
greenhouse and field conditions. Thus it is maintained that Araus et al. teachings would be
considered unrelated in the present obviousness analysis.
As discussed in previous Office actions, screening for stable and high expression of transgenic protein of interest under greenhouse conditions and then expecting similar results under field conditions was routine in the art of any transgenic plant analysis prior to the earliest filing date of the claimed invention.  There is nothing unexpected or surprising about what was routinely practiced in the 
In response to Applicant’s arguments about Bahrani et al., it is important to note that cited table 1 on page 421 of Bahrani et al. shows that selection of improved traits (specific to Brassica species, emphasis added) under greenhouse is not only reproducible under field conditions but with higher degree of certainty with superior and better outcome. The quality traits selected in the greenhouse even performed better under field conditions.  Thus, applicant’s argument about the Bahrani et al. statement “the means for all quality traits between green-house grown and field -grown seed samples were significantly different” and page 421 Gncluding data presented in Table 1) in fact, supports present obviousness analysis that traits selected under greenhouse conditions are not only reproducible under field conditions but even perform better under field conditions.
It is important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As discussed in the previous Office actions, in the instant case, it would have been obvious to screen any transgenic plants including those taught by Napier et al., Bauer et al. (2011) or Bauer et al. (2010) expressing high and stable expression of the transgenic protein, and measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants exhibiting high and comparable levels of the polyunsaturated fatty acids consistently under greenhouse and field conditions, and thus arrive at the 
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In this case, it would have been obvious to screen any transgenic plants including those taught by Napier et al., Bauer et al. (2011) or Bauer et al. (2010) expressing high and stable expression of the transgenic protein and measure the associated metabolic activity (e.g. levels of polyunsaturated fatty acids in the instant case) thereof due to the over-expression of said transgenic protein under greenhouse conditions before transferring them to field conditions to select and propagate transgenic plants exhibiting high and comparable levels of the polyunsaturated fatty acids consistently under greenhouse and field conditions, and thus arrive at the Applicant’s claimed assay method with a reasonable expectation of success without any surprising results.  Thus, one of ordinary skill in the art would have arrived at the Applicant’s claimed invention by combining the teachings of Napier et al., Bauer et al. (2010) or Bauer et al. (2011) and Bahrani et al. as discussed above with a reasonable expectation of success and without any surprising results.
It may also be noted that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Furthermore, it may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to prima facie case of obviousness.  In this case, one of ordinary skill in the art would have arrived at the Applicant’s claimed invention by combining the teachings of Napier et al., Bauer et al. (2010) or Bauer et al. (2011) and Bahrani et al. as discussed above with a reasonable expectation of success and without any surprising results.
Accordingly, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusions
11.	Claims 1, 4 and 16 remain rejected.  Applicant is invited to provide declaration under oath, supported with relevant experimental data including relevant controls to argue about unexpected or surprising results about the instantly claimed invention.  Office will be willing to consider and review such declaration on merits.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/VINOD KUMAR/                Primary Examiner, Art Unit 1663